Exhibit 10.1

Execution Version

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
November 30, 2018, by and between Black Knight Advisory Services, LLC, a
Delaware limited liability company (“Advisor”), and J. Alexander’s Holdings,
LLC, a Delaware limited liability company (the “Company”). Advisor and the
Company are collectively referred to herein as the “Parties.” Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Consulting
Agreement (as hereinafter defined).

RECITALS

WHEREAS, the Company and Advisor are parties to that certain Management
Consulting Agreement, dated as of September 28, 2015 (the “Consulting
Agreement”), pursuant to which Advisor provides certain consulting services to
the Company, and that certain Unit Grant Agreement, dated as of October 6, 2015
(the “Unit Grant Agreement”), pursuant to which the Company granted to Advisor
1,500,024 Class B Units of the Company (the “Incentive Compensation Units”); and

WHEREAS, the Parties desire to terminate the Consulting Agreement and to enter
into this Agreement to memorialize the terms and conditions of such termination.

AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
contained herein and other consideration the receipt and sufficiency of which
are expressly acknowledged hereby, the Parties hereby agree as follows:

1.    The Parties agree that the Consulting Agreement is terminated effective as
of November 30, 2018 and is of no further force or effect, and neither the
Company nor Advisor shall have any continuing rights or obligations with respect
thereto. In consideration of such termination, the Company shall, on January 31,
2019, pay to Advisor a termination fee of $4,559,592 in immediately available
funds by wire transfer pursuant to wire instructions delivered by Advisor to the
Company (the “Termination Fee”). The Parties acknowledge that the Termination
Fee has been calculated in accordance with the formula for an Early Termination
Amount payment as set forth in the Consulting Agreement.

2.    Notwithstanding the termination of the Consulting Agreement, the Company
will pay to Advisor the Base Fee payable pursuant to the Consulting Agreement
for the Company’s 2018 fiscal year, pro-rated to the date of this Agreement by
multiplying the Base Fee that Advisor would have otherwise been entitled to
receive for such full fiscal year, by a fraction, the numerator of which is the
number of days during such fiscal year that the Consulting Agreement was in
effect ending on November 30, 2018, and the denominator of which is the actual
number of days in such fiscal year (the “2018 Base Fee”), which, in accordance
with the terms of the Consulting Agreement, shall be paid no later than ten
(10) business days following the completion of the Company’s audit for the 2018
fiscal year, but in any event, no later than ninety (90) days following the end
of the Company’s 2018 fiscal year. Subject to Advisor’s execution of a customary
confidentiality and standstill agreement, the Company will provide to Advisor no
later than February 15, 2019 a calculation of the 2018 Base Fee to be approved
by the Compensation



--------------------------------------------------------------------------------

Committee of the Board of Directors of J. Alexander’s Holdings, Inc., a
Tennessee corporation (“Parent”) calculated in accordance with the Consulting
Agreement and the foregoing (the “Calculation Notice”) and will make Company
personnel reasonably available to Advisor regarding such calculation. If Advisor
does not object to such calculation in writing on or prior to February 28, 2019,
the amount of the 2018 Base Fee set forth in the Calculation Notice will be
final, subject to any adjustment required as a result of the completion of the
Company’s audit for the 2018 fiscal year. If Advisor objects in writing to the
calculation and amount set forth in the Calculation Notice on or prior to
February 28, 2019, the Parties agree to work in good faith for a period not to
exceed five (5) business days to correct any errors in the calculation of the
2018 Base Fee set forth in the Calculation Notice.

3.    The Parties acknowledge and agree that the Company’s payment of the
amounts payable pursuant to Section 1 and Section 2 of this Agreement shall
satisfy any and all obligations that the Company or any of its Affiliates,
successors or assigns may have under the Consulting Agreement and other than
right to receive the amounts payable pursuant to Section 1 and Section 2 of this
Agreement Advisor shall have no right to any additional compensation,
reimbursements or other payments under the Consulting Agreement.

4.    The Parties recognize that pursuant to the Company’s Second Amended and
Restated Limited Liability Company Agreement (the “LLC Agreement”), and the Unit
Grant Agreement, the Advisor’s Incentive Compensation Units totaling 1,500,024
units are fully vested and will remain exercisable for ninety (90) days
following the termination of the Consulting Agreement; provided, that, the
Incentive Compensation Units shall be immediately and automatically cancelled
and forfeited for no consideration if an Exchange (as defined in the LLC
Agreement) is not effected pursuant to the LLC Agreement within such ninety
(90) day period; provided, further, that the Company shall notify Advisor of the
expiration of such ninety (90) day period at least ten (10) business days prior
to such expiration.

5.    Waiver and Release.

(a)    Effective as of and conditioned upon the Company’s payment of the amounts
payable pursuant to Section 1 and Section 2 of this Agreement, each of the
Parties hereto hereby waives, and agrees and covenants not to assert, any rights
or claims each may have under the terms of the Consulting Agreement.

(b)    In consideration of the covenants of the Company set forth herein, the
Advisor knowingly and voluntarily (for itself, its members and affiliates)
releases and forever discharges Parent, the Company and their subsidiaries,
officers, directors and affiliates (the “Company Parties”) from any and all
claims, suits, controversies, actions, causes of action, cross claims, counter
claims, demands, debts, compensatory damages, liquidated damages, punitive or
exemplary damages, other damages, claims for costs and attorneys’ fees, or
liabilities of any nature whatsoever in law and in equity, both past and present
and whether known or unknown, suspected, or claimed against any of the Company
Parties that Advisor may have, which arise out of or are related to the
Consulting Agreement; provided, however, that nothing contained herein will
operate to release any rights or obligations of the Company Parties arising
under Section 9 (Indemnification) under the Consulting Agreement, this
Agreement, the LLC Agreement or the Unit Grant Agreement, as applicable. Advisor
hereby irrevocably covenants to refrain from,

 

2



--------------------------------------------------------------------------------

directly or indirectly, asserting any claim, or commencing, instituting or
causing to be commenced, any proceeding of any kind against any Company Party
based upon any matter purported to be released hereby.

(c)    In consideration of the covenants of Advisor set forth herein, the
Company knowingly and voluntarily (for itself, and any Company Party) releases
and forever discharges Advisor, its members, officers, directors and affiliates
(the “Advisor Parties”) from any and all claims, suits, controversies, actions,
causes of action, cross claims, counter claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present and whether known or unknown,
suspected, or claimed against the Advisor Parties that the Company Parties may
have, which arise out of or are related to the Consulting Agreement; provided,
however, that nothing contained herein will operate to release any rights or
obligations of the Advisor Parties arising under this Agreement, the LLC
Agreement or the Unit Grant Agreement, as applicable. The Company hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim, or commencing, instituting or causing to be commenced, any proceeding of
any kind against the Advisor Parties based upon any matter purported to be
released hereby.

(d)    The Parties acknowledge and agree that the waivers and releases set forth
herein are essential and material terms of this Agreement and that without such
waiver the Parties would not have agreed to the terms of the Agreement.

6.    Representations and Warranties. Each of the Parties represents and
warrants to the other that:

(a)    Such Party is duly organized and validly existing under the laws of the
jurisdiction of its formation.

(b)    Such Party has all requisite corporate or other power and authority and
has taken all other actions necessary to execute and deliver this Agreement and
to perform its obligations provided for in this Agreement.

(c)    This Agreement has been duly authorized, executed and delivered by such
Party and constitutes a valid and binding obligation enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(d)    All third-party consents, authorizations and government approvals which
are necessary for the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder have been obtained and are in
full force and effect, and no other action by, and no notice or filing with, any
governmental authority or other individual or entity is required for such
execution, delivery or performance.

(e)    The execution, delivery and performance of this Agreement does not and
will not (i) violate any provision of its organizational documents, any
authorization, any government rule or any government approval or, (ii) conflict
with, result in a breach of or constitute

 

3



--------------------------------------------------------------------------------

a default under any mortgage, indenture, loan, credit agreement or other
agreement to which such Party is a party or by which such Party or its property
may be bound or affected in any material respect.

7.    General Provisions.

(a)    Entire Agreement; Amendment. This Agreement contains the entire agreement
of the Parties hereto relating to the subject matter hereof, and shall supersede
any previous agreement, negotiation or commitment between the Parties with
respect to any aspect of the subject matter hereof. No amendment, waiver or
modification of this Agreement shall be valid or binding unless made in writing
and duly executed by each of the Parties hereto.

(b)    Notices. All notices which may be or are required to be given pursuant to
this Agreement shall be (i) (x) delivered in person, (y) sent via postage
prepaid, certified or registered mail, return receipt requested or (z) sent by
email transmission (provided confirmation of email receipt is obtained from the
recipient), and (ii) addressed to the party to whom sent or given at the address
set forth on the signature page hereof or to such other address as any party
hereto may have given to the party hereto in such manner. If delivered, such
notice shall be deemed given when received; if mailed, such notice shall be
deemed made or given five (5) days after such notice has been mailed, as
provided above; if sent by email transmission, such notice shall be deemed given
on the date of confirmed receipt by recipient.

8.    This Agreement and the rights and obligations of the Parties hereunder
shall be governed by the laws of the State of Tennessee without regard to choice
or conflict of laws.

9.    This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

10.    This Agreement may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement.

11.    This Agreement may be executed and delivered by electronic means,
including, but not limited to, scanning as a “.pdf” or facsimile with the same
force and effect as if it were a manually executed and delivered counterpart.

[Remainder of page intentionally left blank; signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereto
have executed this Agreement as of the day and year first above written.

 

J. ALEXANDER’S HOLDINGS, LLC By:   /s/ Mark A. Parkey Name:   Mark A. Parkey
Title:   Executive Vice President and Chief Financial Officer Address: 3401 West
End Ave. Suite 260 Nashville, TN 37203

[SIGNATURE PAGE TO BLACK KNIGHT TERMINATION AGREEMENT]



--------------------------------------------------------------------------------

BLACK KNIGHT ADVISORY SERVICES, LLC

By:   /s/ Michael L. Gravelle Name:   Michael L. Gravelle Title:   Member

 

Address: 1701 Village Center Circle Las Vegas, NV 89134 Attn: General Counsel

[SIGNATURE PAGE TO BLACK KNIGHT TERMINATION AGREEMENT]